Judgment, Supreme Court, New York County (Milton A. Tingling, J.), entered January 15, 2010, insofar as appealed from as limited by the briefs, awarding postjudgment interest at the fixed rate of nine percent per annum, unanimously affirmed, without costs.
McKinney’s Unconsolidated Laws of NY § 7106 (L 1950, ch 301, § 6) states that both New York and New Jersey consent to liability on the part of defendant Port Authority for tortious acts “to the same extent as though it were a private corporation.” By its plain meaning, the statutory language indicates that the Port Authority should be treated as if it were a private corporation, which requires that a fixed interest rate of nine percent, as applies to private corporations pursuant to CPLR 5004, is applicable. Given the express language of section 7106, we reject the Port Authority’s claims that it is entitled as a “public corporation” to the specialized interest rate provisions of McKinney’s Unconsolidated Laws of NY § 2501 (L 1939, ch 585, as amended by L 1982, ch 681, § 4).
We have' considered defendant’s remaining arguments and find them unavailing. Concur — Tom, J.P., Mazzarelli, Acosta, DeGrasse and Román, JJ.